Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 9-18, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MAZLOUM et al. (US 2022/0021494 A1), hereinafter MAZLOUM.
Regarding claim 1, MAZLOUM discloses a method for wireless communication at a user equipment (UE 101, see figure 8), comprising: 
entering a lower power mode of operation (transition MRx to inactive state, step 3003, see figure 8); 
receiving, from a base station, a non-coherent signal while the user equipment is operating in the lower power mode (the UE receive wake-up signal 3004 from BS 112, see figure 8); 
identifying, based at least in part on receiving the non-coherent signal, an indication to transition from the lower power mode to a higher power mode of operation; and 

Regarding claim 2, MAZLOUM discloses identifying the indication to transition from the lower power mode of operation to the higher power mode of operation comprises: identifying, with a wake-up component associated with a first power source of the user equipment that is isolated from a second power source associated with a baseband component, the indication to transition from the lower power mode to the higher power mode based at least in part on receiving the non-coherent signal (FIG. 6 illustrates details with respect to the interface 1011 of the terminal 101. In particular, FIG. 6 illustrates aspects with respect to a main receiver 1351 and a low-power receiver 1352. In FIG. 6, the main receiver 1351 and the low-power receiver 1352 are implemented as separate entities. For example, they may be implemented on different chips. For example, they may be implemented in different housings. For example, they may not share a common power supply, see ¶ 0075). 
Regarding claim 9, MAZLOUM discloses the non-coherent signal is conveyed over a physical downlink control channel (PDCCH) (the control messages may be communicated on the control channel 262 e.g. PDCCH, see ¶ 0085, 0093).
Regarding claim 10, MAZLOUM discloses  transmitting a control message comprising a second indication that the user equipment is configured to receive the non-coherent signal as part of a configuration procedure, wherein receiving the non-3001, configuration data 4001 is communicated. This is generally optional. The configuration data 4001 is transmitted by the BS 112 and received by the terminal 101. For example, a respective control message may be communicated on the control channel 262, e.g., PDCCH. For example, the control message may be a Layer 2 or Layer 3 control message. The control data 4001 may be communicated using RRC/higher-layer signaling, see ¶ 0085).
Regarding claim 11, MAZLOUM discloses transmitting the control message comprising the indication that the user equipment is configured to receive the non-coherent signal occurs prior to entering the lower power mode of operation (BS 112 transmit the configuration data before the UE enter inactive state, see figure 8). 
Regarding claim 12, MAZLOUM discloses the lower power mode of operation comprises an inactive period of a discontinuous reception cycle; and the higher power mode of operation comprises an active period of the discontinuous reception cycle (the scenario FIG. 6 may enable switching off some or all components of the main receiver 1351 when operating the main receiver in inactive state. In the various examples described herein, it may then be possible to receive WUSs using the low-power receiver 1352. Also, the low-power receiver 1352 may be switched between an inactive state and an active state, e.g., according to a DRX cycle, see ¶ 0076). 
MAZLOUM inherently discloses a method for wireless communication at a base station (Base Station 112, see figure 8), comprising:
identifying that a user equipment is in a lower power mode of operation (inherent feature: for BS 112 thus the BS 112 transmits wake up signal 3304, see figure 8, see also ¶ 0089, 0086);
identifying traffic waiting to be transmitted to the user equipment (at some point in time, the BS 112 transmits a WUS 4003, 3004. This may be because there is DL data—e.g., payload data or control data—scheduled for transmission to the terminal 101 in a transmit buffer, see ¶ 0091); and
transmitting, based at least in part on identifying the traffic, a non-coherent signal to the user equipment while the user equipment is operating in the lower power mode,
the non-coherent signal including an indication for the user equipment to transition from the lower power mode to a higher power mode of operation to receive the traffic (transmitting wake-up signal 3004, step 4003, from the base station to User Equipment UE 101 to cause the UE 101 to transition from inactive state to active state, see figure 8).
Regarding claim 14, MAZLOUM discloses  transmitting, to the user equipment, the traffic to the user equipment based at least in part on transmitting the non-coherent signal (user data message 3009, see figure 8).  
Regarding claim 15, MAZLOUM discloses identifying that the user equipment is in the higher power mode of operation based at least in part on transmitting the non-
Regarding claim 16, MAZLOUM discloses the non-coherent signal is conveyed over a physical downlink control channel (PDCCH) (the control messages may be communicated on the control channel 262 e.g. PDCCH, see ¶ 0085, 0093).
Regarding claim 17, MAZLOUM discloses receiving, from the user equipment, a control message comprising a second indication that the user equipment is configured to receive the non-coherent signal as part of a configuration procedure, wherein receiving the non-coherent signal is based at least in part on transmitting the control message (at 3001, configuration data 4001 is communicated. This is generally optional. The configuration data 4001 is transmitted by the BS 112 and received by the terminal 101. For example, a respective control message may be communicated on the control channel 262, e.g., PDCCH. For example, the control message may be a Layer 2 or Layer 3 control message. The control data 4001 may be communicated using RRC/higher-layer signaling, see ¶ 0085). 
Regarding claim 18, MAZLOUM inherently discloses identifying a set of one or more user equipment operating in the lower power mode of operation  (inherent feature: for BS 112 thus the BS 112 transmits wake up signal 3304, see figure 8, see also ¶ 0089, 0086);
112 transmits a WUS 4003, 3004. This may be because there is DL data—e.g., payload data or control data—scheduled for transmission to the terminal 101 in a transmit buffer, see ¶ 0091); and 
transmitting, based at least in part on identifying the traffic, the non-coherent signal to the set of one or more user equipment while the set of one or more user equipment is operating in the lower power mode, the non-coherent signal including a second indication for each user equipment of the set of one or more user equipment to transition from the lower power mode to the higher power mode of operation to receive the traffic (transmitting wake-up signal 3004, step 4003, from the base station to User Equipment UE 101 to cause the UE 101 to transition from inactive state to active state, see figure 8). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 19, 21-27, 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over MAZLOUM in view of (US 2020/0137682 A1), hereinafter JIA.

In the same field of endeavor, JIA discloses the “unit/module” herein may be an ASIC, a processor and a memory that execute one or more software programs or firmware programs, an integrated logic circuit, and/or another component that can provide the foregoing function, see ¶ 0208.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement JIA’s teaching in the wireless device taught by MAZLOUM in order to take advantage of widely available ASIC circuit to reduce cost. 

Regarding claim 19, MAZLOUM discloses a method for wireless communication at a user equipment (User Equipment UE 102, see figure 8), comprising: 
entering a lower power mode of operation (the UE enter inactive state for power-saving purpose, see step 0033); 
receiving, from a base station, a non-coherent signal while the user equipment is operating in the lower power mode (the UE receives wake-up signal from BS 112, see figure 8); and 
causing the user equipment to enter the higher power mode based at least in part on identifying the indication (transition MRx to active state 3005, see figure 8). 
MAZLOUM fails to explicitly disclose identifying, with a wake-up component associated with a first power source of the user equipment that is isolated from a a baseband component, an indication to transition from operating in the lower power mode to a higher power mode of operation, wherein the indication to transition from the lower power mode is based at least in part on receiving the non-coherent signal and activating, with the wake-up component, the  base component.  
In the same field of endeavor, MAZLOUM discloses that a STA includes a main transceiver (MR) and a wake-up receiver (WUR). Optionally, the STA may further include a processor and a memory that are not shown in FIG. 2. The processor is connected to the MR and the WUR, and the memory is connected to the processor. When the STA is not in a sleep state, the MR may perform any required communication with a transceiver of an AP. That is, the MR is constructed to support all possible communication manners between the MR and the AP when the STA is not in the sleep state…Optionally, the MR may include a medium access controller, a baseband chip, a radio frequency (RF) module, a power amplifier, and an antenna. However, when the STA starts a sleep (a sleep trigger condition may be, for example, that no data that needs to be received is detected for preset duration, or that the STA learns, through communication with the AP, that the STA may enter the sleep state for a period of time, and the trigger condition may be not limited thereto), the MR is in the sleep state but the WUR is in a working state (see ¶ 0068). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement JIA’s teaching in the wireless device taught by MAZLOUM in order to enhance overall power 
Regarding claim 21, MAZLOUM discloses the non-coherent signal is conveyed over a physical downlink control channel (PDCCH) (the control messages may be communicated on the control channel 262 e.g. PDCCH, see ¶ 0085, 0093).
Regarding claim 22, MAZLOUM discloses  transmitting a control message comprising a second indication that the user equipment is configured to receive the non-coherent signal as part of a configuration procedure, wherein receiving the non-coherent signal is based at least in part on transmitting the control message (at 3001, configuration data 4001 is communicated. This is generally optional. The configuration data 4001 is transmitted by the BS 112 and received by the terminal 101. For example, a respective control message may be communicated on the control channel 262, e.g., PDCCH. For example, the control message may be a Layer 2 or Layer 3 control message. The control data 4001 may be communicated using RRC/higher-layer signaling, see ¶ 0085).
Regarding claim 23, MAZLOUM discloses transmitting the control message comprising the indication that the user equipment is configured to receive the non-coherent signal occurs prior to entering the lower power mode of operation (BS 112 transmit the configuration data before the UE enter inactive state, see figure 8). 
MAZLOUM discloses the lower power mode of operation comprises an inactive period of a discontinuous reception cycle; and the higher power mode of operation comprises an active period of the discontinuous reception cycle (the scenario FIG. 6 may enable switching off some or all components of the main receiver 1351 when operating the main receiver in inactive state. In the various examples described herein, it may then be possible to receive WUSs using the low-power receiver 1352. Also, the low-power receiver 1352 may be switched between an inactive state and an active state, e.g., according to a DRX cycle, see ¶ 0076). 
Regarding claim 25, JIA discloses the wake-up component comprises a processor, a field-programmable gate array (FPGA), or an application-specific integrated circuit (ASIC) (the “unit/module” herein may be an ASIC, a processor and a memory that execute one or more software programs or firmware programs, an integrated logic circuit, and/or another component that can provide the foregoing function, see ¶ 0208). 
Regarding claim 26, MAZLOUM discloses an apparatus for wireless communications at a user equipment (UE 101, see figure 8), comprising: 
a radio frequency component for receiving one or more signals from a base station, the radio frequency component configured to receive a non-coherent signal from the base station when the user equipment operates in a lower power mode (the UE 101 receives one or more signals form BS 112, see figure 8); 

MAZLOUM fails to explicitly disclose the user equipment comprise of a wake-up component associated with a first power source of the user equipment that is isolated from a second power source associated with a baseband component, an indication to transition from operating in the lower power mode to a higher power mode of operation, wherein the indication to transition from the lower power mode is based at least in part on receiving the non-coherent signal and the wake-up component for activating the  base component.  
In the same field of endeavor, MAZLOUM discloses that a STA includes a main transceiver (MR) and a wake-up receiver (WUR). Optionally, the STA may further include a processor and a memory that are not shown in FIG. 2. The processor is connected to the MR and the WUR, and the memory is connected to the processor. When the STA is not in a sleep state, the MR may perform any required communication with a transceiver of an AP. That is, the MR is constructed to support all possible communication manners between the MR and the AP when the STA is not in the sleep state…Optionally, the MR may include a medium access controller, a baseband chip, a radio frequency (RF) module, a power amplifier, and an antenna. However, when the STA starts a sleep (a sleep trigger condition may be, for example, that no data that needs to be received is detected for preset duration, or that the STA learns, through 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement JIA’s teaching in the wireless device taught by MAZLOUM in order to enhance overall power consumption of the user equipment.

Regarding claim 27, MAZLOUM discloses the wake-up component is associated with a first power source of the user equipment that is isolated from a second power source associated with the baseband component (FIG. 6 illustrates details with respect to the interface 1011 of the terminal 101. In particular, FIG. 6 illustrates aspects with respect to a main receiver 1351 and a low-power receiver 1352. In FIG. 6, the main receiver 1351 and the low-power receiver 1352 are implemented as separate entities. For example, they may be implemented on different chips. For example, they may be implemented in different housings. For example, they may not share a common power supply, see 0075). 

Regarding claim 29, MAZLOUM discloses  transmitting a control message comprising a second indication that the user equipment is configured to receive the non-coherent signal as part of a configuration procedure, wherein receiving the non-coherent signal is based at least in part on transmitting the control message (at 3001, configuration data 4001 is communicated. This is generally optional. The configuration 4001 is transmitted by the BS 112 and received by the terminal 101. For example, a respective control message may be communicated on the control channel 262, e.g., PDCCH. For example, the control message may be a Layer 2 or Layer 3 control message. The control data 4001 may be communicated using RRC/higher-layer signaling, see ¶ 0085).
Regarding claim 30, JIA discloses the wake-up component comprises a processor, a field-programmable gate array (FPGA), or an application-specific integrated circuit (ASIC) (the “unit/module” herein may be an ASIC, a processor and a memory that execute one or more software programs or firmware programs, an integrated logic circuit, and/or another component that can provide the foregoing function, see ¶ 0208).

Allowable Subject Matter
Claims 4-8, 20, 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	

	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412